IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,008




EX PARTE DANA LYNN ATTAWAY, AKA DANA LYNN RAGSDALE,
Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0619072A IN THE 8TH JUDICIAL DISTRICT COURT
FROM HOPKINS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was charged in a single indictment
with two counts of sexual assault of a child, two counts of indecency with a child by contact, and two
counts of indecency with a child by exposure.  She pleaded guilty to six counts of sexual assault of
a child, and was sentenced to twenty years’ imprisonment for each count.  She did not appeal her
conviction. 
            In this writ Applicant contends that she pleaded guilty to offenses more serious than those
with which she was charged.  The trial court finds that Applicant pleaded guilty in two counts of the
indictment to offenses more serious than those with which she was charged.  Applicant is entitled
to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
            Relief is granted.  Because Applicant’s conviction on all six counts is the result of a plea
bargain, the entire conviction must be set aside.  Therefore, the judgment in Cause No. 0619072A
in the 8th Judicial District Court of Hopkins County is set aside, and Applicant is remanded to the
Sheriff of Hopkins County to answer the charges against her.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: October 1, 2008
Do Not Publish